DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Claims 1, 2, 14, 24, 31, 32, 34, 35, 36, 39, 40, 41, 45, 89, 90, 94, 112, 114, 115, and 160 are pending.

      Claims 3-13, 15-23, 25-30, 33, 37, 38, 42-44, 46-88, 91-93, 95-111, 113 and 116-159 have been canceled previously.

     Applicant's election without traverse (A) disabling, (B) anti-TREM1 antibody / ADCC, (C) intratumoral, C) Colon cancer., D) a species of TREM+ myeloid cells, (E) NOT comprising additional immunotherapy and NOT further determining the presence of TREM+ cells, filed 12/15/2021, in the Restriction Requirement Response, is acknowledged.

As well as colon cancer

    Claims 1, 2, 14, 24, 31, 34, 35, 36, 89, 94, 112, 114 and 115 are under consideration as they read on the elected species.

     Applicant should clarify the distinctions between methods of killing, disabling or depleting myeloid cells that express TREM1 on the cell surface.
     Killing, disabling or depleting appear to be overlapping and may involve different structures of anti-TREM1 antibodies.
     
       It does not appear that applicant provided further distinguishable concerning the elected of (A) Disabling in the Restriction Requirement Responses, filed 04/19/2022.    
     In the interest of efficiency, it is noted that the broadest reasonable interpretation of the claims as they read on “kills, disables or deletes the myeloid cells” … as properties of inherency or naturally flows” of the structural and functional properties of the elements and steps of the claimed methods.

    Claims 32, 39, 40, 41 and 160 have been withdrawn from consideration as they are drawn to non-elected species. 
     Liquid cancer is considered a non-elected species.
     Liquid cancer is considered a blood cancer, which are cancers of the bone marrow (e.g., myelogenous or granulocytic leukemia, etc.).

     Applicant election without traverse of (b) afucosylated in the Restriction Requirement Response, filed 04/19/2022.






3. The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  

4. The following is a quotation of 35 U.S.C. 112(a):
     (a) IN GENERAL.—The specification shall contain a written description of the invention,   
          and of the manner and process of making and using it, in such full, clear, concise, and 
          exact terms as to enable any person skilled in the art to which it pertains, or with which it 
          is most nearly connected, to make and use the same, and shall set forth the best mode 
          contemplated by the inventor or joint inventor of carrying out the invention.

       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
       The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of 
carrying out his invention.

5.  This is a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, not new matter.

     Claims 1, 2, 14, 24, 31, 34, 35, 36, 89, 94, 112, 114 and 115 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
    The instant claims are drawn to methods of comprising contacting TREM1 myeloid cells with anti-TREM1 antibodies or antigen-binding fragments that bind the extracellular domain of TREM1 encompassing structural / functional characteristics / properties associated with such antibodies, (e.g., ADCC activity, CDC activity, ADCP activity, afucosylated IgG1 solid cancer, colon cancer, enhancing immune response) that do not which do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     While the specification discloses anti-TREM1 antibodies encompassing various specificities, functions and attributes (e.g., killing, disabling or depleting myeloid cells, comprising an active Fc region (e.g., ADCC, CDC, ADCP, binding different Fcγ Receptors, binding different myeloid cells, etc.) (see Summary, Detailed Description), including methods of making antibodies (e.g., see pages 40-44), assays / effector assays (e.g., see pages 56-57) and Examples,
     the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show possession of anti-TREM1 antibodies, broadly encompassed by the claimed invention. 
     Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;
     one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-TREM1 antibodies with the claimed specificity and functional attributes, broadly encompassed by the claimed invention.  
     One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.

     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  

     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 79: 1979-1983 (1982).  
     Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. 
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity.  
    Also, see the teachings of Colman (Research in Immunology 145: 33-36, 1994) on the effects of amino acid sequence changes on antibody-antigen interactions.
    In addition, Kussie et al. (J. Immunol. 152: 146-152, 1994) (e.g., see entire document, including Table I) teach that the substitution of a single amino acid can totally ablate antigen binding. 
     Further, Chen et al. (EMBO J., 14: 2784-2794, 1995) teach that the substitution of a single amino acid can totally ablate antigen and that the same substitution in closely related antibodies can have opposite effects binding (e.g., see entire document, including Figure I).  For example, the authors compared the effects of identical substitutions in related antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other.

      In reporting Many Routes to an Antibody Heavy-Chain CDR3: Necessary, Yet Insufficient, for Specific Binding (Frontiers in Immunology Volume 9, Article 395 March 2018; doi:10.3389/fimmu.2018.00395),
     D’Angelo state the following in the Abstract (see entire document, including Abstract, Introduction, Results, Discussion, Materials and Methods).

     Because of its great potential for diversity, the immunoglobulin heavy-chain complementarity-determining region 3 (HCDR3) is taken as an antibody molecule’s most important component in conferring binding activity and specificity
     Here, we show that many different HCDR3s can be identified within a target-specific antibody population after in vitro selection.  
     For each identified HCDR3, a number of different antibodies bearing differences elsewhere can be found.
     In such selected populations, all antibodies with the same HCDR3 recognize the target, albeit at different affinities. 
     In contrast, within unselected populations, the majority of antibodies with the same HCDR3 sequence do not bind the target. 
     In one HCDR3 examined in-depth, all target-specific antibodies were derived from the same VDJ rearrangement, while non-binding antibodies with the same HCDR3 were derived from many different V and D gene rearrangements.  
     Careful examination of previously published in vivo datasets reveals that HCDR3s shared between, and within, different individuals can also originate from rearrangements of different V and D genes, with up to 26 different rearrangements yielding the same identical HDCR3 sequence. 
     On the basis of these observations, we conclude that the same HCDR3 can be generated by many different rearrangements, but that specific target binding is an outcome of unique rearrangements and VL pairing: the HCDR3 is necessary, albeit insufficient, for specific antibody binding.   

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       
    In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).       

     Also, it is noted that the Court has held that the disclosure of screening assays and general
classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).

    The problem here is that the instant specification fails to provide a disclosure of which residues are required for the claimed anti-TREM antibodies that retain the appropriate structural and functional characteristics, including antibodies that bind the extracellular domain of TREM1 encompassed by the claimed invention.  

     A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
     Meeting the written description threshold requires showing that the applicant was in “possession” of the claimed invention at the time of filing. Vas-Cath, 935 F.2d at 1563-1564. Support need not describe the claimed subject matter in exactly the same terms as used in the claims. Eiselstein v. Frank, 52 F.3d 1035, 1038 (Fed. Cir. 1995). This support cannot be based on obviousness reasoning – i.e., what the written description and knowledge in the art would lead one to speculate as to modifications the inventor might have envisioned, but failed to disclose. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).
     Ariad points out, the written description requirement also ensures that when a patent claims a genus by function, the specification recites sufficient materials to accomplish that function - a problem that is particularly acute in biological arts."  Ariad, 598 F.3d at 1352-3.  

    Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed classes of anti-TREM1 antibodies,
     the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and
     the specification discloses certain known anti-TREM1 antibodies and describes plan for making anti-TREM1 antibodies, 
    the specific recitation of anti-TREM1 encompassed by the “limitations above” and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

     There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-TREM1 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017).

     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)
     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

     Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).

     Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

      “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

    Therefore, there is insufficient written description for genus of anti-TREM1 antibodies broadly encompassed by the claimed invention to provide sufficient structure for the claimed antibodies at the time the invention was filed and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

7. Claims 1, 2, 14, 24, 31, 34, 35, 36, 89, 94, 112, 114 and 115 are rejected under 35 U.S.C. § 103 as being unpatentable over Pincetic et al. (US 2020/0131264) in view of 
Krummel et al. (US 2017/0291946).

      Pincetic et al. teach Anti-TREM1 Antibodies and Methods of Use Thereof (see entire document, including Abstract, Drawings, Background of the Present Disclosure, Summary of Aspects of the Present Disclosure, Detailed Description of the Present Disclosure, 
      including antibodies, including IgG1, IgG2, IgG3, IgG4, 
      including antigen binding constructs, fragments, mutants thereof (e.g., see paragraphs [0025], [0035], [0054], [0056], [0057], [0085], [0096], [0107], [0108], [0154], [0159], [0183], [0184], [0232], [0233], [0310], [0335], [0343], [0424], [0546]),  
     where the antibody that bind TREM, including blocking TREM-1 may be protective by reducing tumor survival and potentially anti-tumor immunity (paragraph [0013]
     including blocking TREM-1 may be protective by reducing tumor survival and potentially anti-tumor immunity (paragraph [0013], [0125], [0137], [0139], [0142], [0155], [0173], [0175], [0176], [0178], [0248], [0254], [0276], [0280]-[0301], [0416]) 
      including innate immune cells, dendritic cells triggering receptors on myeloid cells (e.g., TREMs; TREM1 / TREM-1) which is expressed on neutrophils, monocytes, macrophages
dendritic cells (paragraphs [0002]-[0004], [0035], [0054], [0057], [0075], [0085], [0096], 
    including Therapeutic Uses ([0415]-[0470])
    including in the context of preventing, reducing risk and/or treating individual having diseases and disorders, including various cancer, including colon cancer (e.g., see paragraphs [0038], [0039], [0306], [0308, [0417], [0420], [0462])
     where anti-TREM1 antibodies can be used in treating cancer, including antibodies that display ADCC cytotoxicity (see paragraph [0017] 
      anti-TREM1 antibodies present cluster receptors (e.g., TREM by binding to Fcγ. receptor on adjacent cells,
       where binding of the constant Ig Fc part of the antibody to Fcγ receptors leas to aggregate of the antibodies and antibodies in turn aggregate the receptors to which that they bind (paragraph 144),
      where it may be desirable to modify the anti-TREM antibody to modify effector function and/or to increase serum half-life of the antibody,
     where Fc receptor binding may be modified or mutated to reduce binding affinity to certain Fc receptors, effector function may be impaired by removing N-glycosylation of the Fc region , may be desirable to modify an anti-TREM antibody to modify effector function to increase binding selectivity toward the ITIM-contain FcgRIIb antibodies on adjacent cells (see paragraph [0359]). 

     In the context of 103 obviousness and the multiple processes associated with TREM1, myeloid cells, Fc regions, and particularly how applicant appears to rely upon ADCC, CDC and ADCP in the claimed methods (versus the art addressing signaling, blocking, etc), 
    it is the combination of Pincetic and Krummel that focuses on the elements, construction and functional /structural elements of the claimed methods, regulating in methods of killing, disabling or depleting myeloid cells triggering TREM1 on the cell surface with an anti-TREM1 antibody comprising an active Fc having certain functional properties.

     Krummel et al. teach Modulation of Stimulatory and Non-Stimulatory Myeloid Cells, including providing for methods and compositions for enhancing an immune response and/or for the treatment of an immune-response and / or for the treatment of an immune-related conditions comprising killing, disabling or depleting myeloid cells using an antibody,
      Where treating the killing disabling of depleting of the non-stimulatory myeloid cells in the cancer tissues treats the treats the subject by reducing the amount or volume of cancer tissue, including increasing the ratio of stimulatory myeloid cells to non-stimulatory cells in the population of cells (e.g., see paragraph [0009],
    where the antibodies bind the extracellular domain and kill, disable or depletes myeloid
where the contacting or administer does not substantially kill, disable or depletes myeloid cells present outside of the cancer tissue and/or stimulatory myeloid cells present in the cancer response to cancer tissue (e.g., see paragraphs [0010], [0025], [0085], [0117], [0122]),
     where targeting TREM may serve as target (paragraphs [0012], [0046]),
     which is useful for the treatment of cancer, including colon cancer,
      where in aspects the antibody have at least of ADCC activity, CDC activity and ADCP activity, to a level that is less than the level of non-stimulatory myeloid cells present in the cancer tissue prior to the contacting of the non-stimulatory myeloid cells,
    where in some aspects where the antibody may be conjugated with a therapeutic agent or a radioclide, a cytotoxic, etc.
     and IgG1 antibodies, and IgG3 antibody, an afucosylated antibody 
 (e.g., see paragraphs [0012], [0025], [0141], [0146], [0147], [0149], [0164], [01777], [0212]-[0228], [0234]),
     including methods of producing antibodies with little or no fucose on the Fc glycosylation site (paragraph [0142], Claim 94)
     (see entire document, including Abstract, Background, Summary, Brief Description of the Drawings, Detailed Description, Nonstimulatory Myeloid Cells, Stimulatory Myeloid Cells, Antibodies, Exemplary mutations that alter the binding of FcRs to the Fc, Examples, Claims).

     Under KSR, the rationale to support a conclusion that the claims would have been obvious is   
     that all the claimed elements
      where the combination of the prior art Modulation of Stimulatory and Non-Stimulatory Myeloid Cells, including providing for methods and compositions for enhancing an immune response and/or for the treatment of an immune-response and / or for the treatment of an immune-related conditions comprising killing, disabling or depleting myeloid cells using an antibody,
      where treating the killing disabling of depleting of the non-stimulatory myeloid cells in the cancer tissues treats the treats the subject by reducing the amount or volume of cancer tissue, including increasing the ratio of stimulatory myeloid cells to non-stimulatory cells in the population of cell,
     where the antibody comprises an active Fc regions which is an afucosylated which can kill, disable or deplete myeloid cells by at least on ADCC, CDC or ADCP where the antibody,
 binds the extracellular domain of TREM1,
      wherein the antibody comprises multiple known antibody constructs / afucosylated antibodies, 
      where the method the encompassed known cell types (e.g., see claim 24),
      and contacting / treating cancer, including colon cancer (e.,g,see clais 1, 34, 35 the antobdou
were known in the prior art and one skilled in the art could have arrived at the claimed invention with no change in their respective functions and the combination would have yielded nothing more than predictable results;
     that all of the claimed elements were made part of ordinary capabilities of one skilled in the art based upon the teachings of the prior art;
     that all of the claimed elements were particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was ready for improvement where the results would have been predictable to one of ordinary skill in the art
     that all of the claimed elements were known options not of innovation but of ordinary skill and common sense; and
      that all of the claimed elements because it would have been obvious to try taking advantages of methods of treatment of an immune-response and / or for the treatment of an immune-related conditions comprising killing, disabling or depleting myeloid cells using an antibody,
      where treating the killing disabling of depleting of the non-stimulatory myeloid cells in the cancer tissues treats the treats the subject by reducing the amount or volume of cancer tissue, including increasing the ratio of stimulatory myeloid cells to non-stimulatory cells in the population of cell,
     where the antibody comprises an active Fc regions which is an afucosylated which can kill, disable or deplete myeloid cells by at least on ADCC, CDC or ADCP where the antibody,
 binds the extracellular domain of TREM1, according to the instant claimed methods and taught by the prior art.

     Given the teachings of the prior art to target the extracellular domain on TREM1 cells with anti-TREM1 antibodies which comprising an active Fc region,
      It would have obvious to the ordinary artisan to use the claimed to treat cancer, including colon cancer,
      where in aspects the antibody have at least of ADCC activity, CDC activity and ADCP activity, to a level that is less than the level of non-stimulatory myeloid cells present in the cancer tissue prior to the contacting of the non-stimulatory myeloid cells,
      where treating the killing disabling of depleting of the non-stimulatory myeloid cells in the cancer tissues treats the treats the subject by reducing the amount or volume of cancer tissue, including increasing the ratio of stimulatory myeloid cells to non-stimulatory cells in the population of cell

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.”  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) 

8.  No claim allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
July 14, 2022